STORCKMAN, Judge
(dissenting).
I cannot agree with the holding of the majority opinion that the University of Kansas City has ceased to exist within the meaning of that term as used in the will of Miss Lena Haag.
This is a charitable trust and the evidence to establish abandonment or forfeiture of a charitable use created by will or deed must be clear and conclusive. Strother v. Barrow, 246 Mo. 241, 151 S.W. 960, 963 [4]. The interpretation placed on the trust language by the principal opinion unduly restricts and is out of harmony with the purpose of the testatrix as disclosed by the facts and circumstances in evidence.
There are no Missouri1 cases which have interpreted the term “cease to exist” as applied to a charitable institution, but cases *74from other states are enlightening in this respect. In re Hagan’s Will, 234 Iowa 1001, 14 N.W.2d 638, 152 A.L.R. 1296, involved a charitable bequest in equal parts to two educational institutions with the condition subsequent that should “either Drake University or Penn College cease to exist” the income from the entire trust should be turned over to the survivor. As in this case, Penn College encountered financial difficulties and the college was acquired and operated by a new corporation. It was held that the college did not cease to exist within the meaning and purpose of the bequest. Similar cases are collected and discussed in an annotation in 152 ALR at page 1303, entitled “When existence of institution named as beneficiary deemed to have ended, within contemplation of provision of will in that regard”. In re Estate of Daley, 6 Ariz.App. 443, 433 P.2d 296, reaches a similar result in deciding whether a medical clinic has ceased to exist. The Daley case decided in November 1967 discusses the more recent cases on the subject.
In my opinion the dominant intention of Miss Haag was to benefit a university in Kansas City and such purpose has not been violated by the institution being taken over and managed by the Board of Curators of the University of Missouri. I am in accord with the views expressed in the opinion written in this case by Welborn, C., but not adopted which in part states:
“In our opinion, that was not such an occurrence as was contemplated would cause the gift over to become effective. Classes continued be to conducted at substantially the same location (presumably including Haag Hall), degrees were conferred and the vital functions of a university continued. There was no cessation of the existence of a university. Unquestionably the name of the institution was not the same nor was it governed by the same governing body. Nor was its source of financial support the same. However, such changes were not shown to have been what the testatrix wished to guard against by the condition subsequent. There continued to exist a university at the home city of the testatrix, attended by students who would benefit from the financial assistance Miss Haag had provided. The record does not show the endowment fund income had, in fact, been used. However, in 1963, the University of Kansas City and thereafter the University of Missouri at Kansas City had a School of Music (see Official Manual, State of Missouri, 1967-1968, p. 462) so that Miss Haag’s preference for the endowment of a chair of music could be given effect. In other words, Miss Haag’s fundamental purpose of furthering the cause of higher education in Kansas City could still be accomplished by and on behalf of the same people who would have been involved had there not been a transfer from the University of Kansas City to the curators. Surely, there may now be more students interested in seeking loans from the fund which Miss Haag established, inasmuch as there has been some change in admission policies and a sizable increase in enrollment (University of Kansas City had 1987 full-time students for the fall semester beginning in 1962. University of Missouri at Kansas City had 3739 for the fall semester beginning in 1965.). We find no reason to suppose that Miss Haag would have looked with disfavor upon such an extension of the services of the university. University admission policies do change. The stipulation here sets out the policies of the University of Kansas City for 1959-1960, 1960-1961, 1962-1963 and 1963. We don’t know what the policies were in 1939, but it would have been unusual for them to have remained unchanged since the date of Miss Haag’s will. Any donor of funds to assist students and provide chairs of learning must realize that admission standards of the institution attended by the students will not remain constant. Student-faculty ratios likewise fluctuate. A decreasing ratio is not, however, evidence of cessation of existence as an institution of higher education. Nor is an enlargement of the physical plant.”
*75The corporate existence of the University of Kansas City has not been extinguished and apparently legal title to the physical properties would revert to it if the University of Missouri abandons the operation at the Kansas City campus within the next twenty years. Miss Haag undoubtedly knew of the University’s precarious financial condition. She had helped its building program in her lifetime and gave it further help in her will. She chose to make it rather than Park College the primary beneficiary of the trust fund. In my opinion the stability given the Kansas City University by its affiliation with the University of Missouri promotes rather than defeats her purpose and intention.
For these reasons I respectfully dissent.